COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-289-CV
LEE BROWN                                                                       APPELLANT
 
                                                   V.
 
BRENDA CAROL BROWN                                                         APPELLEE
 
                                               ----------
            FROM THE 158TH DISTRICT COURT OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
On
December 10, 2009, we notified appellant that his brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  See Tex.
R. App. P. 42.3.  We have not received
any response.




Because
appellant=s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER
CURIAM              
 
 
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  January 7, 2010
 




[1]See Tex. R. App. P.
47.4.